DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to applicant’s amendment/response filed on 10/26/2022, which has been entered and made of record. Claims 1-2, 4-7, 9-10, 12-15, 17-18, and 20 have been amended. No Claim has been cancelled. No Claim has been added. Claims 1-20 are pending in the application. 
The double patenting rejections have been withdrawn in view of the approved TerminalDisclaimer.
Response to Arguments
Applicant’s arguments (Remarks, p. 8-10) with respect to the independent claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments directed to amended limitation have been addressed in the detail rejection below with new reference by Grosz et al.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 12, and 20 recite the limitation "the attribute of the object".  There is insufficient antecedent basis for this limitation in the claim and its base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 9-11, 13, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stukalov (US 20200058151 A1), and in view of Chavez et al. (US 10657596 B1), and further in view of Grosz et al. (US 20140193047 A1).

Regarding Claim 1, Stukalov discloses A system (ABST reciting “systems” Fig. 8 showing an example computing device) comprising:
a memory (Fig. 8 showing memory 804); and
at least one hardware processor (Fig. 8 showing processor 802) coupled to the memory and comprising instructions that causes the system to perform operations comprising (¶125 reciting “a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein.”)
causing display of an image at a client device, the image comprising a set of features; (¶35 reciting “a client device 100 includes a touch screen 102 that facilitates presentation of the video within the GUI 104.” Figs. 1 and 2.)
accessing a media object from among a collection of media objects based on the attribute of the first object; (¶25 reciting “a given selected digital graphic may be associated with a plurality of animation effects each mapped to a different type of dynamic attribute or a different magnitude of a dynamic attribute. Based on the detected dynamic attribute, the digital communications system can identify an animation effect of the plurality of animation effects to apply to the selected digital graphic.”)
presenting the media object; (¶42 reciting “Turning now to FIG. 1B, this figure illustrates the digital communications system providing a digital graphic 122 as an overlay on a live-stream video within a graphical user interface 114 (“GUI 114”).”)
detecting a trigger stimulus at the client device; and causing the media object to perform an animation based on the stimulus. (¶26 reciting “based on the detected dynamic attribute, or a magnitude of the detected dynamic attribute, the digital communications system can modify the frequency, size, duration, opacity, or other characteristic of the animation effect. For example, the digital communications system may increase the frequency of an animation effect based on detecting an accelerating motion of a client device. Alternatively, the digital communications system may decrease the frequency of an animation effect based on detecting that a decelerating motion of an object within a visual media item.”)
However, Stukalov does not explicitly disclose identifying a display of a first object at a position within the image based on the set of features, the display of the first object comprising an attribute; the media object is presented based on the position of the display of the first object within the image data.
Chavez teaches “The present disclosure relates generally to systems and methods for augmenting image data depicted on an electronic display.” (col. 1, ln. 16-21). Fig. 1. Further, Chavez recites “At block 44, the processor 22 may identify product data that represents the object present in the image data.” Further, col. 8 ln. 7-34 teaches identifying the object based on features of the displayed image, and recites “the processor 22 may compare the object depicted in the image data to objects depicted in images stored in the image database 14. The images stored in the image database 14 may include metadata or other data that identifies a corresponding product, manufacturer, organization, or the like. In certain embodiments, the processor 22 may use image recognition technology (e.g., face recognition technology) or the like to recognize a shape of the product, a logo for the product, a brand name of the product, or other identifiable information concerning the product within the image.” (col. 8, ln. 7-8).
Further, col. 9, ln. 25-45 recites “The visualization may include a transparent background, such that it may be overlaid (e.g., block 54) on the image data received at block 42. . . . When overlaying the visualization on the image data, the processor 22 may identify a portion of the image data that does not include the object”. See Figs. 4, 10. In other words, Chavez teaches presenting the overlay (i.e. the media file) based on the position of the identified object in the image.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Stukalov) to identify a first object and present a media object based on the position of the identified first object (taught by Chavez). The suggestions/motivations would have been “to enable consumers to have easier ways to interact with their electronic devices “ (col. 1, ln. 30-40), and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
However, Stukalov in view of Chavez does not explicitly disclose the trigger stimulus including an attribute of a second object detected within the image; and perform animation based on the stimulus that includes the attributes of the second object.
Grosz teaches “method and apparatus for the automated creation and editing of media-based projects using a graphical user interface” (¶3). Further, ¶561 recites “a user clicks on horse 3408 and moves or drags the horse along the grass until it interacts with soccer ball 3412 (boundaries touch). Thus, motion dynamics for soccer ball 3412 are triggered, namely that the ball rolls or bounces away from horse 3408. The motion dynamics may be calibrated according to the nature of the contact, for example a soft touch or a harder touch may affect the speed and distance that the ball moves away from horse 3408.” In other words, the trigger stimulus of the animation (i.e. the ball moving away) includes an attribute of a second object (the force of the contact of the horse).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Stukalov in view of Chavez and Grosz to make the trigger of the animation of the media object includes an attribute of a second object. The suggestions/motivations would have been to create “desired physics effects” (¶562), and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Stukalov in view of Chavez and Grosz discloses The system of claim 1, wherein the detecting the trigger stimulus further comprises:
detecting a movement of the display of the first object; and
causing the media object to perform an animation based on the movement.
(Stukalov, Claim 2 reciting “detect a magnitude and a direction of movement indicated by sensor data while presenting the visual media item; and present the digital graphic as an overlay on the visual media item with an animation effect having a characteristic according to the magnitude and the direction of the movement indicated by the sensor data.”)

Regarding Claim 3, Stukalov in view of Chavez and Grosz discloses The system of claim 2, wherein the movement comprises a directional attribute and a magnitude, and the animation is based on the directional attribute and the magnitude.
(Stukalov, Claim 2 reciting “present the digital graphic as an overlay on the visual media item with an animation effect having a characteristic according to the magnitude and the direction of the movement indicated by the sensor data.”)

Regarding Claim 5, Stukalov in view of Chavez and Grosz discloses The system of claim 1, wherein the display of the first object is a first display that comprises a first object boundary, the position is a first position (See Claim 1 rejections for detailed analysis.), and further comprising:
identifying a second display of the second object within the image data, the second display comprising a second object boundary;
detecting a contact between the first object boundary and the second object boundary; and
transferring the media object from the first position to a second position, the second position based on the second object boundary of the second object.
(Grosz, ¶561 reciting “a user clicks on horse 3408 and moves or drags the horse along the grass until it interacts with soccer ball 3412 (boundaries touch). Thus, motion dynamics for soccer ball 3412 are triggered, namely that the ball rolls or bounces away from horse 3408.” ¶562 reciting “The motion is initiated in this case by a client selecting one of the horses and making moving it towards the ball until the boundaries intersect. In this case the boundaries are repellant boundaries. The lighter weight of the soccer ball (physics attribute) causes the ball to move and not the horses resulting in the desired effect. . . . , boundaries may repel or attract relative to motion, or may trigger some other preprogrammed physics when making contact with another recognized boundary”. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 7, Stukalov in view of Chavez, and Grosz discloses The system of claim 1, wherein the display of the first object is a first display that comprises a first object boundary, the attribute of the first object is a first attribute, and the detecting the trigger stimulus further comprises:
identifying a second display of the second object within the image data, the second display comprising a second object boundary; and
detecting a contact between the first object boundary and the second
object boundary.
 (See Claim 5 rejections for detailed analysis.)

Claim 9, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 10, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 11, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.
Claim 13, has similar limitations as of Claim(s) 5, therefore it is rejected under the same rationale as Claim(s) 5.
Claim 15, has similar limitations as of Claim(s) 7, therefore it is rejected under the same rationale as Claim(s) 7.
Claim 17, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 18, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 19, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.

Claims 4, 6, 12, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stukalov (US 20200058151 A1) in view of Chavez et al. (US 10657596 B1) and Grosz, and further in view of Bailey et al. (US 20170289623 A1).

Regarding Claim 4, Stukalov in view of Chavez and Grosz discloses The system of claim 1, wherein the attribute of the object includes a shape of the first object (Chavez, col. 8 ln. 7-34 reciting “the processor 22 may use image recognition technology (e.g., face recognition technology) or the like to recognize a shape of the product, a logo for the product, a brand name of the product, or other identifiable information concerning the product within the image.”)
However, Stukalov in view of Chavez and Grosz does not explicitly disclose wherein the identifying the display of the object further comprises: detecting the shape of the first object based on an object boundary of the display of the object.
Bailey, ¶64 recites “Based on the identified boundary edges 420 and 430, an embodiment determines that the boundary edge 420 of the set of drawers 400 matches that which is expected for the set of drawers, and thus determines the private entity (i.e. the set of drawers 400) is present in the video frame, along with its location, orientation, size, shape, etc. values.” 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Stukalov in view of Chavez and Grosz) to detect the shape of the object based on an object boundary (taught by Bailey). The suggestions/motivations would have been to share captured video safely (¶40), and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 6, Stukalov in view of Chavez, Grosz and Bailey discloses The system of claim 1, wherein the display of the first object is a first display that comprises a first object boundary, the attribute of the first object is a first attribute (Bailey, ¶64 reciting “Based on the identified boundary edges 420 and 430, an embodiment determines that the boundary edge 420 of the set of drawers 400 matches that which is expected for the set of drawers, and thus determines the private entity (i.e. the set of drawers 400) is present in the video frame, along with its location, orientation, size, shape, etc.”, and further comprising:
identifying a second display of the second object within the image data;
detecting a second attribute of the second object in response to the identifying the second display of the second object; and
causing the media object to perform the animation based on at least the second attribute of the second object.
(See Claim 1 rejections for detailed analysis.)

Claim 12, has similar limitations as of Claim(s) 4, therefore it is rejected under the same rationale as Claim(s) 4.
Claim 14, has similar limitations as of Claim(s) 6, therefore it is rejected under the same rationale as Claim(s) 6.
Claim 20, has similar limitations as of Claim(s) 4, therefore it is rejected under the same rationale as Claim(s) 4.

Claims 8 and 16 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stukalov (US 20200058151 A1) in view of Chavez et al. (US 10657596 B1) and Grosz, and further in view of Hofmann et al. (US 20150040074 A1).

Regarding Claim 8, Stukalov in view of Chavez and Grosz discloses The system of claim 1.
However, Stukalov in view of Chavez and Grosz does not explicitly disclose wherein the detecting the trigger stimulus further comprises:
detecting an ambient noise, the ambient noise comprising a property; and
causing the media object to perform the animation based on the property of the ambient noise.
Hofmann teaches “Methods and systems for enabling creation of augmented reality content on a user device” (ABS). Further, Hofmann recites “User input is received from the user to either flip, attach or detach the object. The user input may include any suitable user input such as motion gesture, clicking, tapping, voice command, etc…. a third user input is received, preferably by a user input event listener, to flip the two-dimensional image. The two-dimensional image is animated on the display output by showing an effect of flipping over the two-dimensional image and displaying content associated with the target object” (¶30-31). In other words, Hofmann teaches starting an animation based on a voice command (corresponding to an ambient noise).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Chavez in view of Stukalov and Grosz) to detect a voice command and animating the media object based on the voice command (taught by Hofmann). The suggestions/motivations would have been voice command is a known user input, and use of known technique to improve similar devices (methods, or products) in the same way.

Claim 16, has similar limitations as of Claim(s) 8, therefore it is rejected under the same rationale as Claim(s) 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611